Citation Nr: 1717291	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-14 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left medial thigh wound/infection.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon. 

In February 2017, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The issue of entitlement to service connection for an infection, claimed as MRSA, has been raised by the record in a July 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he suffers additional disability due to a wound and infection to his left medial thigh related to VA treatment.  Specifically, the Veteran contends the wound/infection was caused by a faulty "plunger" injecting contrast into his leg for a January 2009 magnetic resonance angiography (MRA) procedure at the Portland VA Medical Center (VAMC) causing his bare skin to come into contact with various surfaces in the process of the January 2009 MRA procedure; and/or VA's failure to timely diagnose and treat the wound/infection by performing biopsies, cultures, and/or providing antibiotics sooner caused additional disability.  See February 2017 Travel Board hearing testimony.

First, the Board finds there are outstanding records.  The evidentiary record indicates the Veteran receives disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should obtain the Veteran's SSA records.  Further, treatment records from High Lakes Health Care - Shevlin Clinic dated in March 2017 include the Veteran's complaints of pain in his leg and claudication symptoms, and an indication the Veteran would be referred for a vascular surgery consultation.  See also March 2017 VHA Choice Approval note.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding private treatment records.  Finally, the VA treatment records associated with the evidentiary record do not include any notes regarding informed consent for the January 2009 MRA procedure.  On remand, the AOJ should obtain any outstanding VA treatment records, to include any outstanding informed consent documentation.

In a July 2014 opinion, a VA examiner indicated he could not state if the Veteran had any residuals from the left thigh infection without resorting to mere speculation because an examination was not performed.  In a November 2015 opinion, a VA examiner stated there is no evidence in the record of residuals of the Veteran's left thigh wound/infection.  However, the Veteran contends the left thigh wound/infection resulted in a scar, pain, and pain and fatigue when walking.  See February 2017 Travel Board hearing testimony.  The Veteran's VA treatment records also note a scar and the Veteran's reports of localized discomfort.  See July 2010 primary care outpatient note; October 2009 vascular surgery note.  

Further, in the November 2015 opinion, the VA examiner opined that the Veteran's left thigh ulcer was the result of his severe peripheral vascular disease and not an infection.  However, neither VA medical opinion has addressed all of the Veteran's contentions regarding the additional disability caused by VA care, as outlined above.  On remand, the AOJ should afford the Veteran an examination to clarify whether the Veteran sustained an additional disability or disabilities, and whether such additional disability was caused by VA care.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all non-VA treatment related to his left medial thigh wound/infection and any residuals from the wound/infection.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include all updated treatment records from High Lakes Health Care - Shevlin Clinic from March 2017 to the present, and any records from any vascular surgery practitioners to whom the Veteran was referred since March 2017.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain the Veteran's relevant SSA records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain any informed consent records from the Portland VAMC regarding the Veteran's January 2009 MRA of the lower extremities.  These records should include copies of SF 522, if completed, or progress notes documenting all information and/or counseling provided to the Veteran or his family concerning the proposed procedure.  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.

The AOJ should also obtain all outstanding VA treatment records, to include from the Portland VAMC dated from July 2014 to December 2016, and from May 2017 to the present.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded an examination with an examiner with appropriate expertise to determine the nature and etiology of his left medial thigh wound/infection.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Did the Veteran suffer an additional disability regarding his left thigh wound/infection?

The VA examiner should compare the Veteran's condition immediately before the January 2009 MRA procedure with the subsequent VA care and hospitalization to the Veteran's condition after the procedure and hospitalization.

The examiner should specifically address the Veteran's contentions that the left thigh wound became bigger than it otherwise would have, that the infection began in the Portland VAMC, and that he still experiences a scar, localized pain, and pain and fatigue after walking short distances.

The examiner should also address the Veteran's contentions that as of the evening following the January 2009 MRA procedure, he experienced burning, itching, stinging, redness, and swelling on his left thigh, as noted by the Veteran and his wife.

(b) If the Veteran has an additional disability, was the additional disability caused by or made worse by the January 2009 MRA procedure and the subsequent VA care and hospitalization?  Please explain why or why not.

(c) If the Veteran has an additional disability, was the additional disability caused by or made worse by a failure on VA's part to properly diagnose or treat the Veteran during VA care?  Please explain why or why not.

The examiner should specifically address the Veteran's contentions that VA's failure to perform biopsies and/or cultures of the wound, provide antibiotics sooner, and/or properly identify the cause of the wound/infection resulted in the thigh wound becoming worse, infected, and caused him to suffer great pain and mental anguish over a period of months.

The examiner should specifically address the Veteran's contentions that the "plunger" used to inject the contrast medium was faulty, requiring a second injection, and that he immediately experienced pain.

The examiner should specifically address the Veteran's contentions that during the course of the January 2009 MRA procedure the bare skin of his thigh came into contact with various surfaces in the hospital.

(d) If the Veteran has an additional disability caused or made worse by VA care, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  In other words, did VA providers fail to exercise the degree of care that would be expected of a reasonable health care provider, either through action or inaction?

(e) If the Veteran has an additional disability caused or made worse by VA care, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional disability a reasonably foreseeable outcome of the January 2009 MRA procedure and the subsequent VA care and hospitalization?

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms. 

In answering the above questions, the examiner should consider the VA pre-operative, operative, and post-operative treatment notes dated from 2009 to the present.  

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

